                                           Case 4:19-cv-01424-YGR Document 102 Filed 03/12/20 Page 1 of 1


                                                                         UNITED STATES DISTRICT COURT
                                  1
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  2

                                  3
                                       IN ALL CIVIL MATTERS PENDING BEFORE                  ORDER SUSPENDING IN-PERSON
                                       JUDGE YVONNE GONZALEZ ROGERS                         APPEARANCES IN RESPONSE TO
                                  4
                                                                                            CORONAVIRUS (COVID-19)
                                  5
                                              TO ALL civil litigants with matters currently pending before United States District
                                  6
                                       Judge Yvonne Gonzalez Rogers, Northern District of California. In light of the evolving
                                  7
                                       developments with coronavirus (COVID-19), the Court issues the following Order with the aim of
                                  8
                                       balancing public health and safety concerns, including limiting travel and exposure in densely
                                  9

                                  10
                                       populated places, with the need for scheduling certainty and having civil matters proceed regularly.

                                  11          1.      All Case Management Conferences shall be held telephonically and not be

                                  12   recorded. No later than the Wednesday before the conference, counsel shall circulate a conference
Northern District of California
 United States District Court




                                  13   call number and copy the courtroom deputy at YGRcrd@cand.uscourts.gov. Counsel shall be on

                                  14   the call at the start of the calendar. The Court will join the call when it is ready to proceed on that
                                  15   action. In general, the Court will start with the oldest case listed on the calendar.
                                  16          2.      All Law and Motion matters will be submitted on the papers. No oral argument
                                  17   or personal appearance shall be held on regularly scheduled or specially set motions, tutorials, or
                                  18   other matters. In the event that the Court determines an appearance is necessary, the Court will
                                  19
                                       contact the parties. The Court is investigating the ability to hold proceedings via videoconference
                                  20
                                       but is not in a position to schedule the same at this point.
                                  21
                                              3.      All Compliance Hearings will be addressed on the papers. No personal
                                  22
                                       appearances will be held.
                                  23
                                              4.      All Civil Trials are continued. The Court will contact parties regarding
                                  24
                                       rescheduling once it has determined the public health concerns referenced above have been abated.
                                  25
                                              This Order shall remain in effect until, at a minimum, May 1, 2020.
                                  26
                                              IT IS SO ORDERED.
                                  27
                                       Date: March 12, 2020                              _______________________________________
                                  28
                                                                                                 YVONNE GONZALEZ ROGERS
                                                                                            UNITED STATES DISTRICT COURT JUDGE
